        Case 1:19-mc-00145-TSC Document 390 Filed 01/10/21 Page 1 of 6




               ***EXECUTION SCHEDULED FOR JANUARY 15, 2021***

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL                         )
BUREAU OF PRISONS’ EXECUTION                         )
PROTOCOL CASES,                                      )
                                                     )
Lead case:     Roane et al. v. Barr et al.           )
                                                     )
                                                     )      Case No. 19-mc-00145-TSC
                                                     )
THIS DOCUMENT RELATES TO:                            )
                                                     )
ALL CASES                                            )
                                                     )
Roane, et al. v. Barr, et al., No. 05-2337           )

                                      NOTICE OF FILING

       Plaintiff Dustin Higgs, through counsel, hereby gives notice of filing the attached Orders

issued January 7 and 8, 2021 by the United States Court of Appeals for the Fourth Circuit.

       As Mr. Higgs previously advised the Court, the Government moved to amend the trial

court’s sentencing judgment and order to authorize execution of Mr. Higgs in Indiana and

pursuant to Indiana law. The United States District Court for the District of Maryland denied that

motion. United States v. Higgs, Criminal No. PJM 98-520, 2020 WL 7707165 (D. Md. Dec. 29,

2020). The Government has appealed that decision.

       On January 7, 2021, the Fourth Circuit issued the attached order, setting oral argument on

the appeal for January 27, 2021. Order, United States v. Higgs, No. 20-18 (4th Cir. Jan. 7, 2021).

The following day, the Government moved for expedited argument and for a decision by January

12, 2021. The Fourth Circuit then issued the second attached order, denying the Government’s

motion and leaving in place the oral argument scheduled for January 27. Order, United States v.

Higgs, No. 20-18 (4th Cir. Jan. 8, 2021).
        Case 1:19-mc-00145-TSC Document 390 Filed 01/10/21 Page 2 of 6




Dated: January 10, 2021       Respectfully submitted,

                              /s/ Alex Kursman
                              Alex Kursman
                              Devon Porter
                              Federal Community Defender Office, E.D. Pa.
                              601 Walnut Street, Suite 545 West
                              Philadelphia, PA 19106
                              Telephone: 215-928-0520
                              Email: alex_kursman@fd.org




                                        2
        Case 1:19-mc-00145-TSC Document 390 Filed 01/10/21 Page 3 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 10, 2021, I caused a true and correct copy of foregoing to

be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                     Paul R. Perkins
 U.S. Attorney’s Office for the District of     Civil Division, Department of Justice
 Columbia                                       (202) 514-5090
 (202) 252-2550                                 Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                Jonathan Kossak
 Peter S. Smith                                 Civil Division, Department of Justice
 United States Attorney's Office                (202) 305-0612
 Appellate Division                             Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                   Denise M. Clark
                                                U.S. Attorney’s Office for the District of
 Ethan P. Davis                                 Columbia
 Civil Division, U.S. Department of Justice     (202) 252-6605
 (202) 616-4171                                 Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                Jean Lin
 Robert J. Erickson                             Civil Division, Department of Justice
 US Department of Justice                       (202) 514-3716
 (202) 514-2841                                 Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                Cristen Cori Handley
 Joshua Christopher Toll                        Civil Division, Department of Justice
 KING & SPALDING LLP                            (202) 305-2677
 (202) 737-8616                                 Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                Paul F. Enzinna
 Charles Anthony Zdebski                        ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                        (202) 753-5553
 MELLOTT, LLC                                   Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com              Brandon David Almond
                                                TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                        (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                 Email: brandon.almond@troutmansanders.com
 (404) 688-7530


                                                1
      Case 1:19-mc-00145-TSC Document 390 Filed 01/10/21 Page 4 of 6




Email: gerald_king@fd.org                 Donald P. Salzman
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                   FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7983
FLOM LLP                                  Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com         Steven M. Albertson
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                    FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7112
FLOM LLP                                  Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com    Craig Anthony Harbaugh
(*pro hac vice application forthcoming)   FEDERAL PUBLIC DEFENDER, CENTRAL
                                          DISTRICT OF CALIFORNIA
Celeste Bacchi                            (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER             Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                            Alexander Louis Kursman
Email: celeste_bacchi@fd.org              OFFICE OF THE FEDERAL COMMUNITY
                                          DEFENDER/EDPA
Jonathan Charles Aminoff                  (215) 928-0520
FEDERAL PUBLIC DEFENDER,                  Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                            Kathryn B. Codd
Email: jonathan_aminoff@fd.org            VINSON & ELKINS LLP
                                          (202) 639-6536
Billy H. Nolas                            Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                       Robert E. Waters
(215) 928-0520                            KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                 Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                  Yousri H. Omar
VINSON & ELKINS LLP                       VINSON & ELKINS LLP
(202) 639-6633                            (202) 639-6500
                                          Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                       *William E. Hoffman, Jr.
(202) 639-6676                            KING & SPALDING LLP
Email: wlawler@velaw.com                  (404) 572-3383

Evan D. Miller                            Mark Joseph Hulkower
VINSON & ELKINS LLP                       STEPTOE & JOHNSON LLP
(202) 639-6605                            (202) 429-6221
Email: EMiller@velaw.com                  Email: mhulkower@steptoe.com


                                          2
      Case 1:19-mc-00145-TSC Document 390 Filed 01/10/21 Page 5 of 6




Margaret O’Donnell                        Robert A. Ayers
(502) 320-1837                            STEPTOE & JOHNSON LLP
Email: mod@dcr.net                        (202) 429-6401
                                          Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                       Robert L. McGlasson
(202) 626-5502                            MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                (404) 314-7664
                                          Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                     Sean D. O’Brien
(202) 429-8164                            PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com            (816) 363-2795
                                          Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                     Shawn Nolan
(202) 429-1320                            FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                 OFFICE, EDPA
                                          (215) 928-0520
Gary E. Proctor                           Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                       Joseph William Luby
(410) 444-1500                            FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com             (215) 928-0520
                                          Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                  Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS              HOGAN LOVELLS US LLP
(501) 324-6144                            (212) 918-3000
Email: Scott_Braden@fd.org                Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                  Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                KAISER DILLON, PLLC
OFFICE FOR THE EDPA                       (202) 640-4430
(215) 928-0520                            Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                          Andrew Moshos
David Victorson                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                            LLP
HOGAN LOVELLS US LLP                      (302) 351-9197
Email: David.Victorson@hoganlovells.com   Email: Amoshos@mnat.com

John D. Beck                              Alan E. Schoenfeld
HOGAN LOVELLS US LLP                      WILMER CUTLER PICKERING HALE &
(212) 918-3000                            DORR LLP
Email: john.beck@hoganlovells.com         (212) 937-7294


                                          3
       Case 1:19-mc-00145-TSC Document 390 Filed 01/10/21 Page 6 of 6




 Amelia J. Schmidt                      Email: Alan.Schoenfeld@wilmerhale.com
 KAISER DILLON, PLLC
 (202) 869-1301                         Kathryn Louise Clune
 Email: Aschmidt@kaiserdillon.com       CROWELL & MORING LLP
                                        (202) 624-5116
 Norman Anderson                        kclune@crowell.com
 KAISER DILLON PLLC
 (202) 640-2850                         Jennifer M. Moreno
 nanderson@kaiserdillon.com             OFFICE OF THE PUBLIC FEDERAL
                                        DEFENDER, DISTRICT OF ARIZONA
 Jennifer Ying                          (602) 382-2718
 MORRIS NICHOLS ARSHT & TUNNELL         Jennifer_moreno@fd.org
 LLP
 (302) 658-9300                         Ginger Dawn Anders
 Email: Jying@mnat.com                  MUNGER, TOLLES & OLSON LLP
                                        (202) 220-1107
 Andres C. Salinas                      Ginger.anders@mto.com
 WILMER CUTLER PICKERING HALE &
 DORR LLP                               *Jonathan S. Meltzer
 (202) 663-6289                         MUNGER, TOLLES & OLSON LLP
 Email: Andres.Salinas@wilmerhale.com   (202) 220-1100

 *Ryan M. Chabot                        *Brendan Gants
 WILMER CUTLER PICKERING HALE &         MUNGER, TOLLES & OLSON LLP
 DORR LLP                               (202) 220-1100
 (212) 295-6513
                                        Timothy Kane
 Dale Andrew Baich                      FEDERAL COMMUNITY DEFENDER
 OFFICE OF THE FEDERAL PUBLIC           OFFICE, EDPA
 DEFENDER                               (215) 928-0520
 (602) 382-2816                         Email: timothy_kane@fd.org
 Dale_Baich@fd.org


Dated: January 10, 2021             /s/ Alex Kursman
                                    Alex Kursman
                                    Devon Porter
                                    Federal Community Defender Office, E.D. Pa.
                                    601 Walnut Street, Suite 545 West
                                    Philadelphia, PA 19106
                                    Telephone: 215-928-0520
                                    Email: alex_kursman@fd.org

                                    Counsel for Plaintiff Dustin Higgs




                                        4
USCA4 Appeal: 20-18   Doc: 15      Filed:
              Case 1:19-mc-00145-TSC      01/07/2021
                                       Document   390-1 Pg:  1 of
                                                         Filed    2
                                                               01/10/21 Page 1 of 2


                                                                          FILED: January 7, 2021

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT

                                         ___________________

                                                No. 20-18
                                         (8:98-cr-00520-PJM-2)
                                         ___________________

         UNITED STATES OF AMERICA

                     Plaintiff - Appellant

         v.

         DUSTIN JOHN HIGGS

                     Defendant - Appellee

                                         ___________________

                                              ORDER
                                         ___________________

               Upon consideration of the government’s opening brief and the defendant’s response

        brief, the court directs the clerk to schedule this case for remote oral argument on January

        27, 2021, at 11:00 a.m. The parties may file any motions pertaining to the scheduling of

        argument by January 8, 2021.

               Entered at the direction of Judge Keenan with the concurrence of Judge Floyd.

        Judge Richardson dissented from the order and filed a dissenting opinion.

                                                  For the Court

                                                  /s/ Patricia S. Connor, Clerk
USCA4 Appeal: 20-18   Doc: 15      Filed:
              Case 1:19-mc-00145-TSC      01/07/2021
                                       Document   390-1 Pg:  2 of
                                                         Filed    2
                                                               01/10/21 Page 2 of 2



        RICHARDSON, Circuit Judge, dissenting:

               I respectfully dissent from the order delaying this case to schedule oral argument on

        January 27. Argument and more time for deliberation can be helpful, particularly in

        weighty matters like this one. But the Executive Branch scheduled Higgs’s execution for

        January 15.     And the parties agreed to an expedited briefing schedule to permit

        consideration of a single question of statutory interpretation before that date. See Fourth

        Circuit I.O.P. 22.1.

               Respecting the Executive’s prerogative to carry out duly imposed capital sentences,

        the Supreme Court acts with dispatch when a district court bars a scheduled execution. See

        Barr v. Hall, No. 20A102, 2020 WL 6797719 (U.S. Nov. 19, 2020) (mem.); Barr v. Lee,

        140 S. Ct. 2590 (2020); Barr v. Purkey, 140 S. Ct. 2594 (2020) (mem.); Barr v. Purkey,

        141 S. Ct. 196 (2020) (mem.). There is no good reason why we cannot do the same. So I

        respectfully dissent from the decision to delay this process to hear oral argument during

        our previously scheduled term of court, which falls two weeks after the scheduled

        execution.




                                                     2
USCA4 Appeal: 20-18   Doc: 28      Filed:
              Case 1:19-mc-00145-TSC      01/08/2021
                                       Document   390-2 Pg:  1 of
                                                         Filed    2
                                                               01/10/21 Page 1 of 2


                                                                          FILED: January 8, 2021

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT

                                         ___________________

                                                No. 20-18
                                         (8:98-cr-00520-PJM-2)
                                         ___________________

         UNITED STATES OF AMERICA

                     Plaintiff - Appellant

         v.

         DUSTIN JOHN HIGGS

                     Defendant - Appellee

                                         ___________________

                                              ORDER
                                         ___________________

               Upon consideration of submissions relative to the government’s motion to dispense

        with, or alternatively expedite, oral argument, the court denies the motion in light of the

        novel legal issues presented.

               Entered at the direction of Judge Keenan with the concurrence of Judge Floyd.

        Judge Richardson dissented from the order and filed a dissenting opinion.



                                                  For the Court

                                                  /s/ Patricia S. Connor, Clerk
USCA4 Appeal: 20-18   Doc: 28      Filed:
              Case 1:19-mc-00145-TSC      01/08/2021
                                       Document   390-2 Pg:  2 of
                                                         Filed    2
                                                               01/10/21 Page 2 of 2


        RICHARDSON, Circuit Judge, dissenting:

               I continue to respectfully dissent from our decision to delay this case by scheduling

        oral argument two weeks after the scheduled execution. See Order, ECF 15, No. 20-18

        (Jan. 7, 2020) (Richardson, J., dissenting).     That decision frustrates the Executive’s

        prerogative and ignores the Supreme Court’s guidance, both of which provide good reason

        to decide with dispatch.




                                                     2
